DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 29 December 2021 is acknowledged and has been entered. 
Status of the Claims:
Claims 1-20, 24-25 and 34 are cancelled.
Claims 35-39 are withdrawn.
New claims 40-41 are submitted.
Claims 21-23, 26-33 and 40-41 are presented for examination on the merits.

Note on claim interpretation: For purposes of examination, the claims are given their broadest reasonable interpretation. The claims under examination in the instant case are directed to a method of increasing firmness or elasticity in skin of a person in need thereof, which would be anyone attempting to combat the inevitable signs of aging skin, that is—everyone. The claims contain the single positively recited step of administering an effective amount of a Nephelium lappaceum extract OR a composition comprising 0.0004% to 10 % of Nephelium lappaceum extract. 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 26-33 and 40-41 stand rejected under 35 U.S.C. 103 as being unpatentable over Palinisami et al. (WO2008/066370A1) in view of Mazaki (2010) further in view of Sansone et al. (2011).
Nephelium lappaceum with high free radical scavenging activity. It is further taught that such antioxidants are commonly used in cosmetics for skin protection including as as topical anti-inflammatory agents and that's a good thing, because keeping skin inflammation to a minimum is critical to its healthy functioning and outward appearance. Specifically disclosed is a method of preparation of Nephelium lappaceum extracts with high free radical scavenging activity comprising the steps of: a) adding deionised water or solvent (e.g., ethanol) at 1:10 (w/v) concentration to powderised pulp, seed, rind or leaf of Nephelium lappaceum; b) extracting the powderized pulp, seed, rind or leaf with at room temperature for 24 hours in an orbital shaker; c) filtering the resulting suspension from (b) and d) collecting the aqueous or solvent filtrate and concentrating the aqueous filtrate using a freeze dryer or concentrating the solvent filtrate using a rotary vaporator. The use of the extract in nutraceutical and cosmeceutical preparations is also disclosed.
Increasing the firmness and/or elasticity of the skin by administration of the Nephelium lappaceum extract is not explicitly disclosed by the cited reference, but the use of antioxidants to promote collagen and skin firmness (i.e., antiaging) in cosmetics is known.
Masaki beneficially discloses that Reactive Oxygen Species (ROS) have an established role in UV-induced skin aging, characterized by wrinkles. In general, wrinkles are created by alterations of the dermal matrix in which collagen levels are

Oxidized lipids, such as linoleic acid hydroperoxide, also enhance the expression of MMP-1 and MMP-3. MMP-1 expression is stimulated by the activation of c-Jun N-terminal kinase, which is triggered by ROS after UV exposure. The activation of JNK is due to continuous phosphorylation of the epidermal growth factor receptor by ROS-dependent inactivation of protein tyrosine phosphatase. An in vivo study showed that H2O2 accumulation in the skin due to a decrease in catalase also stimulates MMP-1 expression. UV exposure of the skin also attenuates the synthesis of new collagen, which is regulated by activator protein (AP)-1, due to a reduction of collagen synthesis modulated by ROS and effects on MMP-1 expression. In fact, exposure of human dermal fibroblasts to ROS also decreases collagen synthesis. Furthermore,
extracellular thioredoxin restores the reduction in collagen synthesis initiated by UVA/UVB and infrared radiation. Thus, ROS also regulate collagen synthesis.
	The cited references do not explicitly disclose the use of maltodextrin in spray-drying of the extract. However, such adjustment of particular conventional working conditions (e.g.,  employing commonly-used means of extract drying/solvent removal such as spray-drying and using common carriers such as maltodextrin) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. For example, Sansone et al. beneficially teach that spray-drying with maltodextrin is a common practice in the nutraceutical field. A convenient way to increase the shelf-life and improve the organoleptic characteristics of a plant 
	It would have been obvious to one of ordinary skill in the art at the time the claim invention was made to administer and effective amount of a leaf extract of Nephelium lappaceum contain high levels of antioxidant activities such as advantageously taught by Palinisami et al. to a human subject in need of increased skin firmness/elasticity, which is taught by Mazaki to be decreased by damage to collagen matrix by ROS.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
With respect to the claimed results of the method recited in dependent claims (i.e., increased skin firmness/elasticity through increased various genes/proteins expression), such results of the application of “an effective amount” are simply the inherent mechanisms by which the extract performs the function of increasing firmness/elasticity of the skin. Such intended results of positively recited steps do not effectively limit the claim. (see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) ( “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)).
The adjustment of particular conventional working conditions (e.g., applying the therapeutic composition to the bodypart as needed and desirous of increased firmness/elasticity) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. The cited references do not specifically teach using the extract in the amounts claimed by applicant. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention, particularly given that the range of “an effective amount” is as low as 0.0004% of the extract. See e.g., MPEP 2144.05.
Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.
Applicant asserts that:
The present application discloses a Nephelium lappaceum leaf extract that affects intrinsic components of aging. Specifically, a Nephelium lappaceum leaf extract obtained by aqueous extraction is disclosed that unexpectedly is found to: increase type I collagen expression, increase type V collagen expression, increase fibrillin expression, and decrease CYR61 expression.
KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
specific extract obtained by a specific extraction method was able to produce the supposedly unexpected results. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims remain very broadly drafted to topical application of any cosmetic composition comprising as little as 0.0004% of the extract, for which there is no surprising/unexpected results. Accordingly, the instant claims, in the claims where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655